DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 are pending and are examined herein.
Claim Objections
Claims 2-9, 11 and 13-15 are objected to because of the following informalities:  There is an article such as “a” or “the” missing at the beginning of each claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 2 and 8, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 

Claim 11 recites the trade name “Eppendorf”, therefore the claim of the scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product renders a claim indefinite and constitutes improper use of the trademark or trade name.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8, 10-11 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to products of nature without significantly more.  
Claims 1-8 recite “a nucleic acid construct” and Claim 10 recites “a kit comprising a plurality of nucleic acid constructs”. The nucleic acid constructs are further described as having a unique ID area (which structurally requires a nucleotide sequence), an exome area (which structurally requires a nucleotide sequence), a polyA tail (which is naturally occurring in mRNA structure) and a primer area (which structurally is a nucleotide sequence that a primer can hybridize to), along with requirements for lengths of each of these areas.  A naturally occurring mRNA reasonably reads on the limitations of the claims because they comprise nucleotide sequence which reasonably reads on the unique ID area, the exome area, and primer area and mRNA have a polyA tail. Merely combining many constructs into a kit, as per claim 10, does not alter their properties compared to their isolated states. Therefore, they are not patent eligible.
Regarding claim 11, a buffer solution or water could reasonably read on the “one or more reactants” and therefore cannot add significantly more to the judicial exception, since it is also a judicial exception (e.g. a product of nature).
This judicial exception is not integrated into a practical application because merely stating the constructs are “suitable for molecular sample tracking” does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, and the October 2019 Update, provided on the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Fu et al.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (PNAS, 111:5, (2014), as cited in the IDS filed 04/20/2021).
Regarding claim 1, Fu teaches a nucleic acid construct, suitable for molecular sample tracking, comprising a unique ID area, wherein said nucleic acid construct further comprises any of the following elements: an exome area, a polyA tail, and a primer area (e.g. Fig. 2)
Regarding claim 2, Fu teaches a nucleic acid construct according to claim 1, characterized in that said nucleic acid construct comprises at least two primer areas, preferably at least a forward and a reverse primer area (e.g. Fig. 2)
Regarding claim 3, Fu teaches a nucleic acid construct according to claim 1, wherein said nucleic acid construct has a length between 6 and 1000 nucleotides (e.g. Fig. 2)
Regarding claim 4, Fu teaches a nucleic acid construct according to claim 1, wherein said unique ID area has a length of between 4 and 500 nucleotides (e.g. Fig. 2; “21-nt-long barcode sequence”)
Regarding claim 5, Fu teaches a nucleic acid construct according to claim 1, wherein said exome area has a length of between 5 and 500 nucleotides (e.g. Fig. 2; blue sections labeled “680” or “828”, the exome would only be a portion of those sections because the primer area is within the blue sections as well).
Regarding claim 6, Fu teaches a nucleic acid construct according to claim 1, wherein said polyA tail has a length of 5 to 500 adenosine monophosphates (e.g. Fig. 2)
Regarding claim 7, Fu teaches a nucleic acid construct according to claim 1, characterized in that said primer area has a length of between 8 and 500 nucleotides (e.g. Fig. 2; blue sections labeled “680” and “828”, the primer area would only make up a portion of those areas because the exome area is within the blue sections as well).
Regarding claim 8, Fu teaches a nucleic acid construct according to claim 1, wherein said nucleic acid construct comprises an exome area, a polyA tail, and at least two primer areas, preferably at least a forward and a reverse primer area (e.g. Fig. 2).
Regarding claim 9, Fu teaches a nucleic acid construct according to claim 1, wherein said nucleic acid construct is a single linear DNA strand or a plasmid (e.g. Fig 2, after PCR round #1 the molecule is a cDNA).
Regarding claim 10, Fu teaches a kit comprising a plurality of nucleic acid constructs suitable for molecular sample tracking, comprising a unique ID area, wherein said nucleic acid construct further comprises any of the following elements: an exome area, a polyA tail, and a primer area (e.g. Fig 2 and p. 1895, last para.; “A set of 960 barcoded DNAs”).
Regarding claim 11, Fu teaches a kit according to claim 10, further comprising one or more reactants necessary for execution of any of the following techniques: DNA sequencing, mRNA sequencing, miRNA sequencing, total RNA sequencing, exome sequencing, whole genome sequencing, whole genome (bisulfite) sequencing (WGBS), 16S rRNA sequencing, 18S rRNA sequencing, shotgun sequencing and reduced representation bisulfite sequencing (RRBS) and/or disposables, preferably a microwell, multi-well or microtiter plate, an Eppendorf® tube or an Eppendorf® conical tube (e.g. p. 1896; Bioinformatics and Data Analysis section).
Regarding claim 12, Fu teaches a method for molecular marking of a sample comprising DNA or RNA or any mixture thereof such that said sample can be traced through one or more processing steps, characterized in that one or more spike-in constructs are added to said sample, said construct comprises a unique ID area and any of the following elements: an exome area, a polyA tail and a primer area. (e.g. Fig. 2 and p. 1895-1896; Library Efficiency Determination by Indexed RNA Molecules section).
Regarding claim 13, Fu teaches a method for molecular marking according to claim 12, wherein said construct is a nucleic acid construct suitable for molecular sample tracking, comprising a unique ID area, wherein said nucleic acid construct further comprises any of the following elements: an exome area, a polyA tail and one primer area (e.g. Fig. 2)
Regarding claim 14, Fu teaches a method according to claim 12, comprising the following: a. adding one or more spike-in constructs to said sample; b. processing said sample through a single or a plurality of processing steps; c. determining the identity of the spike-in constructs in said processed sample; d. comparing said identified construct with said originally spiked construct, wherein a match indicates that said sample has been traced through said processing steps. (e.g. Fig. 2 and p. 1895-1896; Library Efficiency Determination by Indexed RNA Molecules section).
Regarding claim 15, Fu teaches a method according to claim 12, wherein said processing steps comprise any of the following techniques: DNA sequencing, mRNA sequencing, miRNA sequencing, total RNA sequencing, exome sequencing, whole genome sequencing, whole genome (bisulfite) sequencing (WGBS), 16S rRNA sequencing, 18S rRNA sequencing, shotgun sequencing and reduced representation bisulfite sequencing (RRBS (e.g. Fig. 2 and p. 1896; Bioinformatics and Data Analysis section).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN K. WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1675                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1675